DETAILED ACTION
 	Claims 1-12, 14-15, and 17-18 are pending and under consideration on the merit
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 7/27/2022 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 103 rejections are revised in view of the amendment and a new rejection is applied to newly added claim 18.
The double patenting rejections are withdrawn in view of the filing and approval of terminal disclaimers, but a new rejection was necessitated by the filing of a new copending application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-12, and 14-15 are rejected under 35 U.S.C. 103 as unpatentable over CN105919827 as evidenced by the English translation thereof, and in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854), Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235), and JP2015007123A as evidenced by the English translation thereof.
All paragraph references to CN105919827 are with respect to the English translation.  
As to claims 1, 3, 5-12, and 14-15, CN105919827 discloses a topical skin personal care composition with moisturizing and anti-wrinkle effects, the composition comprising 0.02% glycine, cysteine, 0.03% cystine, 0.007% glutamic acid (a “glutamate source” of claims 1 and 3), 0.002% niacinamide (“nicotinamide”), and water (Abstract and paragraph bridging pages 1-2), the foregoing amount of cystine being within the ranges recited by claim 1 but wherein the amounts of glycine, glutamic acid, and nicotinamide are below the claimed ranges.   
Regarding claim 6, the composition does not comprise selenium, which is within the range recited by claim 6, which reads on 0% selenium.  
As to claim 7, the composition is an aqueous, leave-on non-solid composition (see Example on page 3).  
Regarding claims 11-12, CN105919827 discloses a working example on page 3 comprising a method of applying the composition to the skin to reduce wrinkles, which is an improvement of the appearance of the skin as recited by claim 11.  The method also will necessarily attain even skin color and reduce pigmentation as recited by claim 12, since it comprises the same steps of applying a composition comprising the same ingredients that are recited by the claims.  
As to claims 1, 3, 5-12, and 14-15, CN105919827 does not further expressly disclose that the cysteine is in the form of a cysteine ester (claim 1) such as diethyl L-cystinate dihydrochloride (claims 14-15). CN105919827 also does not disclose amounts of the glycine, glutamic acid and nicotinamide that are within the ranges of claim 1, nor the pH range of the carrier (claim 1), nor that the carrier is in the form of a water and oil emulsion/vanishing cream (claims 1 and 8) and wherein the cysteine is in an aqueous phase and 90% of the water droplets have a diameter within the range recited by claim 5.  Nor does CN105919827 further disclose the presence of 4-alkyl resorcinol (claim 9) or 12-hydroxy stearic acid (claim 10).
Niki discloses a topical skin composition for imparting skin lightening and depigmentation effects (column 1, 2nd paragraph) in the form of an oil and water emulsion (column 23, last paragraph and column 26, 2nd full paragraph), the composition comprising 12-hydroxystearic acid as a structuring agents for the oil phase (column 34, 2nd to last paragraph) and a resorcinol derivative alkylated at the 4 position as a skin lightening agent (paragraph bridging columns 39-40)
Shibuya discloses a topical antiaging composition for the skin to treat wrinkles and blemishes (Abstract), the composition comprising skin whitening agents (paragraph 95) and antioxidants such as a cystine derivative such as N,N’-diacetylcystine dimethyl ester (a “dimethyl ester L-cystinate”)(paragraph 91).
Chol discloses CDME (identified by Applicant as L-cystine dimethyl ester dihydrochloride at paragraph 105 of the specification as published) as a known cystine derivative involved in the glutathione biosynthetic pathway (see, e.g., Figure 1).
JP2015007123A discloses a topical skincare composition comprising various active ingredients including one or more amino acids such as glycine, cystine, cysteine, or glutamate, for providing moisturizing and anti-wrinkle properties, and in amounts of 0.001-10 wt% (paragraphs 1 and 63-64), as well as niacinamide (“nicotinamide”) in the amount of 0.01-5 wt% to promote blood circulation (paragraphs 73-74), wherein the foregoing ranges overlap the ranges recited by claim 1.
As to claims 1, 3, 5-12, and 14-15, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the CN105919827 composition by 1) selecting amounts of the glycine, glutamic acid, and nicotinamide that are within the ranges of claims 1 and 17-18 as well as a pH that is within the range of claim 1, since JP2015007123A expressly teaches that glutamic acid and nicotinamide are suitable for use as actives in a skincare composition in such amounts, such that the skilled artisan reasonably would have expected that they could be used in such amounts in the composition taught by CN105919827, and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 2), by formulating the composition as an oil and water emulsion vanishing cream comprising 12 hydroxy stearic acid as a structuring agent for the oil phase, since Niki discloses oil and water emulsions as a conventionally known formulation for topical skin care compositions and that 12 hydroxy stearic acid can be used to structure the oil phase in such an emulsion, and 3) to improve the antiaging properties of the composition by incorporating a resorcinol derivative alkylated at the 4 position as a skin lightening agent, since Niki teaches that such a derivative will impart lightening properties to a skin composition, and 4) further by incorporating  the cysteine ester diethyl L-cystinate dihydrochloride as an antioxidant to further enhance the composition’s anti-aging properties, since Shibuya teaches that cystine derivatives such as a cystine dimethyl ester is useful as an antioxidant in an antiaging skin composition and Chol identifies L-cystine dimethyl ester dihydrochloride as a known cystine dimethyl ester, such that the skilled artisan reasonably would have expected that it could be used as an antoxidant in the CN105919827 composition.
Regarding claims 14-15, it further would have been prima facie to select a L-cystine diethyl ester dihydrochloride as the cystine derivative, since this compound differs from L-cystine dimethyl ester dihydrochloride only by the extention of a methyl group to an ethyl group, which is prima facie obvious due to its structural similarity and therefore reasonable expectation of similar utility.  Similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Regarding claim 5, the composition of the prior art as combined supra will possess a water droplet size range within the recited range, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  Alternatively, the range for the size of the water droplets in the emulsion is viewed as prima facie obvious, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.  
As to the “consisting essentially of” language of claim 1, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  MPEP 2111.03.  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase 'consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although 'consisting essentially of' is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant's burden to establish that a step practiced in a prior art method is excluded from his claims by 'consisting essentially of' language.").
Here, there is no evidence of record that the modified composition of the prior art as discussed above requires the presence of any ingredients that would constitute a material change in the basic and novel characteristics of the present invention.  Therefore, the prior art is viewed as reading on the “consisting essentially of” language.  
Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over CN105919827 (of record in IDS) as evidenced by the English translation thereof, and in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854) and Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235) and JP2015007123A as evidenced by the English translation thereof as applied to claims 1, 3, 5-12, and 14-15 above, and further in view of Deren-Lewis et al. (US Pat. Pub. 2016/0250241).
The teachings of CN105919827, Niki, Shibuya, JP2015007123A , and Chol are relied upon as discussed above, but they do not further expressly disclose that the nicotinamide is in the form of nicotinamide riboside.
Deren-Lewis discloses that a skin care composition comprising nicotinamide riboside is useful in treating symptoms of aging such as wrinkles (paragraphs 12-14).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of CN105919827, Niki, Shibuya, and Chol as combined supra by incorporating nicotinamide riboside in order to further improve the antiaging properties of the composition as is expressly taught by Deren-Lewis.  
Claims 4 and 17 are rejected under 35 U.S.C. 103 as unpatentable over CN105919827 as evidenced by the English translation thereof, and in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854), Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235), and JP2015007123A as evidenced by the English translation thereof as applied to claims 1, 3, 5-12, and 14-15 above, and further in view of Perez Arcas et al. (US Pat. Pub. 2011/0195103).
The teachings of CN105919827, Niki, Shibuya, JP2015007123A, and Chol are relied upon as discussed above, but they do not further expressly disclose that the glutamic acid is pyroglutamic acid.  
Perez Arcas discloses that pyroglutamic acid is useful in a skin care composition as an adjuvant for retaining the moisture of the skin (see claim 41 of Perez Arcas).
As to claims 4 and 17, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of CN105919827, Niki, Shibuya, and Chol as combined supra by incorporating pyroglutamic acid, since Perez Arcas teaches that adding this ingredient to a skin care composition will improve its moisturizing abilities.  

New Rejection based on presentation of new claim
Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over CN105919827 as evidenced by the English translation thereof in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854), Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235), and JP2015007123A as evidenced by the English translation thereof and Perez Arcas et al. (US Pat. Pub. 2011/0195103) as applied to claims 4 and 17 above, and further in view of CN105147590 (hereinafter “CN’590)(published 2015) as evidenced by the English translation thereof (of record in Form 892 of 5/4/2021).
The teachings of CN105919827, Niki, Shibuya, JP2015007123A, Chol, and Perez Arcas are relied upon as discussed above, but they do not further expressly disclose that the weight ratio of nicotinamide to total amino acids is about 20: to 50:1.
CN’590 discloses an anti-wrinkle cream comprising niacinamide in the amount of 0.4-2% (see paragraph 9). Therefore, this reference establishes that niacinamide can be used in amounts much higher than the amount disclosed by CN’827 for the anti- wrinkle cream taught therein. The use of niacinamide in the amount of 1.5% In the CN’827 composition (which is within the range taught by CN’590) would result in a ratio of about 26:1 of nicotinamide to total amino acids, which is within the range of claim 18.
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of CN105919827, Niki, Shibuya, Chol, and Perez Arcas as combined supra by using niacinamide in amounts that would results in a weight ratio relative to the amino acids that is within the claimed range, since CN’590 expressly teaches that niacinamide may be used as an active in such amounts in an anti-wrinkle composition, which is the same intended use of the CN’827 composition, such that the skilled artisan reasonably would have expected that such amounts successfully could be used in the CN’827 composition. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
 	Applicant argues that Han at best discloses a skin care composition that may have at least 19 amino acids, without providing any reason to select the specific claimed combination of glycine, cystine, and glutamate as well as niacinamide, and in the claimed amounts.  	
	In response, Han in fact specifically discloses the use of glycine, cystine, glutamic acid, and nicotinamide (“niacinamide”) in combination (see claim 1 of Han).  While the composition of claim 1 of Han also includes other amino acids and vitamins, the presence of these ingredients is not excluded by the present claims.  While the Office recognizes that the claims have been amended to include “consisting essentially of” language, this terminology does not exclude any and all ingredients other than those recited by the claim, but rather excludes only those ingredients that would constitute a material change in the basic and novel characteristics of the present invention, and there is no evidence of record that any additional ingredients taught by Han but not recited by the claims would represent such a material change as discussed in the revised rejection, supra.  Regarding the amounts of the ingredients, the skilled artisan would have been motivated to use such amounts in light of the teachings of JP2015007123A, which expressly teaches the use of such amounts for topical skin care compositions as discussed in the rejection.  
Applicant also argues that the cited art fails to teach the selection of pyroglutamic acid as the glutathione precursor as recited by claims 17-18 with a reasonable expectation of success 
In response, since Perez Arcas expressly teaches that pyroglutamic acid is useful in a skin care composition because it helps the skin to retain moisture, the skilled artisan reading Perez Arcas certainly would have been motivated to incorporate it into the skin care composition of the prior art in order to help the skin retain moisture upon application.   
Applicant continues to argue that the claimed invention demonstrates unexpected and synergistic results.  Applicant asserts that the cited art does not hint that the specific amounts of cystine, glutamate source, glycine, and nicotinamide recited by the claims could achieve synergy in terms of mean levels of glutathione and protection percentage.  Applicant claims to have discovered that glutathione production is synergistically increased via inclusion of the amino acids and nicotinamide, thus overcoming the drawback of cystine’s limited solubility, and that the cited art does not lead the skilled artisan to choose the specific combinations of ingredients in the claimed amounts needed to achieve this synergy.   
In response, evidence of unexpected results such as synergy must compare the claimed invention with the closest prior art.  MPEP 716.02(e).  Here, the closest prior art of record is the composition of CN’827, comprising glycine, cystine, glutamic acid, and nicotinamide in specified amounts as discussed in the rejection.  The evidence of record, however, does not compare the claimed invention with the composition of CN’827.  Therefore, the examples cannot establish unexpected results for this reason alone.  Without a comparison of the inventive composition with the CN’827 composition, it is unknown whether said prior art composition does in fact address the problem of cystine’s low solubility at neutral pH and achieve a level of cystine solubility that Applicant asserts is only possible under the claimed combination of elements.
Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, sample 1 of Example 2, identified by the specification as an inventive composition exhibiting synergistic increase in GSH synthesis compared to compositions comprising either nicotinamide or the three amino acid source GAP, comprises specific amounts of the ingredients recited by the claims.  The claims, however, recite an 80 fold range for the nicotinamide, and specified ranges for each of the amino acid ingredients, including a 60 fold range for the cysteine, and 20 fold ranges for both the glycine and the glutamate source.  Newly added claim 17 also recites ranges that are much broader than exemplified in Example 2.  Since these ranges are much broader than the specific amounts in sample 1, sample 1 is not commensurate in scope with the claims for this additional reason.   
Additionally, “synergism” is defined as exhibiting a more than additive effect.  It is not clear that any synergism exists in the inventive composition, because comparative sample A, comprising GAP 10 and menadione but no nicotinamide, resulted in GSH synthesis of 1.34 which is not much lower than the value of sample 1 of 1.66 as shown in Table 2A.  It is not clear that such a modest difference is even of practical significance, let alone evidence of synergism.  
Regarding new claim 18, Applicant argues there is no suggestion in the cited art for the recited weight ratio of nicotinamide to the other ingredients, but the new grounds of rejection relies upon CN105147590 to arrive at this limitation as discussed supra.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. Appl. No. 17/589,569 and in view of Shibuya et al. (US Pat. Pub. 2015/0342854), Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235), CN105147590 (hereinafter “CN’590)(published 2015) as evidenced by the English translation thereof, and/or Deren-Lewis et al. (US Pat. Pub. 2016/0250241) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
The copending claims recite a personal care composition comprising cystine, glycine, pyroglutamic acid in the claimed ranges, as well as nicotinamide in amounts within the claimed ranges, and that has a pH in the claimed range and is in the form of an oil and water emulsion having the same water droplet size that is presently claimed, in the form of a leave-on nonsolid skin cosmetic composition such as a vanishing cream, as well as a method of applying to skin to even skin color.
Although the copending claims do not recite the presence of cystine dimethyl or diethyl ester dihydrochloride or that the nicotinamide is in the form of nicotinamide riboside, it would have been prima facie obvious to incorporate them because the cited secondary references teach that the nicotinamide and cytine compounds that are in these derivative forms are suitable for use in skin personal care compositions.   
Although the copending claims do not recite the weight ratio of claim 18, it would have been prima facie obvious to use niacinamide in amounts that would result in a weight ratio relative to the amino acids that is within the claimed range, since CN’590 expressly teaches that niacinamide may be used as an active in such amounts in an anti-wrinkle composition, which is the same intended use of the CN’827 composition, such that the skilled artisan reasonably would have expected that such amounts successfully could be used in the CN’827 composition. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 2).
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        



/Patricia Duffy/Primary Examiner, Art Unit 1645